BENEDICT, District Judge.
The prisoner was indicted, under section 5463 of the Re-wised Statutes of the United States, charged with having forged a material endorsement upon a post office money order, with intent to defraud C. M. Cady. A verdict of “guilty” was rendered, and now the defendant moves in arrest of judgment, upon the ground, that, inasmuch as the indictment charges the intent to have been to defraud C. M. Cady, no offence against the United States is stated. There is nothing in the point. If the United States has power to issue post office money orders, which has not been doubted, it has, .as an incident to that power, authority to protect such orders against fraud. It would, ■doubtless, therefore, be competent for con.gress to make it an offence against the United States to forge a money order, whether done with or without an intent to defraud. This statute makes an intent to defraud one -of the elements of the offence, but the fact, that, in this instance, the intent charged was to defraud C. M. Cady, does not change the •character of the act. It was still an act which the United States has the authority to punish, for the better protection of money ■orders lawfully issued by the United States. In TJ. S. v. Shellmire [Case No. 16.271], it is :said, that an indictment for forging an order upon the Bank of the United States, with intent to defraud a private person, would lie, in the courts of the United States.
The motion in arrest is denied.